Citation Nr: 0323266	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and J.D.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to May 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 1999 
rating decision by the Boise, Idaho, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

In November 2002, the Board undertook evidentiary development 
on this claim under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  A review of the record shows the veteran 
has not been adequately notified of the VCAA and how it 
applies to his claim.



In light of these changes, further Board action may not be 
taken at this time on the issue on appeal.  In accordance 
with a November 2002 development memorandum the Board 
obtained additional evidence, which has not been considered 
by the AOJ, and the veteran has not waived such 
consideration.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The AOJ should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The AOJ should also review the 
veteran's claim in light of all 
additional evidence received since the 
January 2002 supplemental statement of 
the case (SSOC) (and in particular the 
evidence obtained by the Board).  If 
either benefit sought remains denied, the 
RO should issue an appropriate SSOC.  The 
veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


